Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first office action on the merits in response to the application filed on 11/20/2019.
Claims 1-19 are currently pending and have been examined.

Claim Objections
Claim 14 is objected to because of the following informalities:  
In claim 14, line 1, “The method of claim 14,” should read “The method of claim 1.” Appropriate correction is required.

Claim Rejections - 35 USC § 102(a)(2)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 


Claims 1-11, 13-14, and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Haldenby (US 20200118094).

	Regarding Claims 1, 18, and 19, Haldenby teaches receiving data representing a transaction request, for transferring ownership of at least one product from a current owner to a subsequent owner (Paragraphs 0086 and 0148 teach a first user (i.e., current owner) may elect to further transfer that tracked asset portion to an additional user (e.g., second user) (i.e., subsequent owner); the first user’s client device generates input and output data specifying a new transaction that transfers ownership of the tracked asset portion from the first user to the second user, and further, that transmit the generated data to one or more of peer systems for verification, processing, and inclusion into a new block of the hybrid block-chain ledger; the process may be illustrated with respect to the roles of various nodes and/or participants in the system, including a retailer of the good, a first partial or joint owner entity of the good, a second partial or joint owner entity of the good, and the central authority (e.g., a financial institution)), the transaction request comprising a public key of the subsequent owner and being signed by a private key of the current owner (Paragraphs 0085 and 0129 teach data specifying the transaction may include input data that references one or more prior transactions (e.g., transactions that transferred ownership of the tracked asset portion to the prior owner), and further, output data that includes instructions for transferring the tracked asset portion; specifically, the data specifying transaction may include a cryptographic hash  of a prior transaction (e.g., which transferred ownership to the first user), a quantity or number of units of the tracked asset portion that are subject to transfer in transaction, and a public key of the recipient (i.e., the second user); further, the data specifying the transaction may include a digital signature of the first user, which may be applied to hash and public key using a private key of the first user); authenticating the signature of the current owner, according to a public key of the current owner (Paragraphs 0087 and 0129 teach the presence of the first user's public key within transaction data included within the conventional block-chain ledger may enable various devices and systems (e.g., client devices 102, 104, and/or 106, peer systems 160, etc.) to verify the first user's digital signature, as applied to data specifying transaction); accessing at least one product chain respectively associated with the at least one product (Paragraphs 0101 and 0089 teach before the current transaction, the system may perform operations that encrypt the generated and stored rules engine and further, that encrypt the generated and stored list of triggering events; a private crypto key may enable the client device associated with the first user to access the encrypted event trigger list upon extraction from the hybrid block-chain ledger; the client device may obtain private crypto key from the system using secured out-of-band communications or as input provided by user through a web page or other graphical user interface (GUI) presented by client device); extracting from the at least one product chain at least one respective list of target user entities and at least one corresponding contract data element (Paragraphs 0088 and 0098 teach the client device may also parse data specifying the prior transaction (e.g., as obtained from the current version of the hybrid block-chain ledger) and extract encrypted and/or hashed copies of rules engine and trigger event list; the generated and stored rules engine may identify or more rules that regulate a distribution of the tracked assets, an initiation of one or more transactions involving the tracked assets (e.g., a sale, a use of the tracked assets as collateral in a secured transaction etc.), and further, any additional or alternate action involving the tracked assets and/or the hybrid public-private ledger; the generated and stored list of triggering events may include information that specifies causal relationships between one or more of the established rules and one or more events that trigger an initiation of one or more corresponding regulated distributions, transfers, and/or actions involving assets tracked within the hybrid public-private ledger); producing at least one ownership block, comprising an identification of the subsequent owner, and appending the at least one ownership block to the respective at least one product chain, to indicate transfer of ownership from the current owner to the subsequent owner (Paragraphs 0090, 0088, and 0131 teach ownership of the tracked asset portion may be transferred from the first user to the second user upon verification and publication of the data specifying transaction within a corresponding block of the hybrid block-chain ledger by peer systems; the client device may append the encrypted and/or hashed copies of rules engine and trigger event list to the data specifying transaction, and transmit the data specifying transaction to one or more of peer systems for verification, processing (e.g., additional cryptographic hashing) and inclusion into a new block of the hybrid block-chain ledger); and transferring data representing one or more transactions between the intermediary node and one or more computing nodes associated with one or more target user entities of the at least one list of target user entities and the subsequent owner, based on the transaction request (Paragraphs 0082, 0116, and 0156 teach a system associated with a centralized authority (e.g., the system associated with business entity) (i.e., intermediary node) may generate a rules engine that regulates transactions involving the assets tracked by the hybrid block-chain ledger and a list of triggering events that, upon detection by the system, trigger an initiation of one or more of the distributions, transfers, and/or other actions regulated by the generated rules engine; through the generation of a master cryptographic key and management of a generated rules engine and corresponding list of triggering events, the system, acting as a centralized authority, may perform operations that recover, authorize, audit, and/or verify an ownership of at least a portion of the tracked assets and/or transactions involving the tracked assets; tracked assets in accordance with various embodiments may include units of a virtual currency or a crypto-currency, units of financial instruments held by one or more owners, and physical assets utilized by one or more individuals and/or entities; by enabling the use of a hybrid block-chain ledger architecture in accordance with various embodiments, partial ownership of assets, and real-time tracking of individual owner entity contributions spread over the entire ownership structure, may be tracked; the real-time tracking provided by various embodiments may be useful in partial ownership situations with complex disbursement schemes; for example, the system may perform operations that automatically disburse profits according to the ownership allocation and/or disbursement arrangements and/or create new genesis blocks based on the ownership instructions set forth within event trigger list and/or rules engine).
	Regarding Claim 1, Haldenby teaches a method of transferring data representing one or more transactions between computing nodes of a computer network by at least one intermediary node (Paragraph 0095 teaches FIG. 4 is a flowchart of a process 400 for automatically performing event-based operations on assets tracked within a hybrid block-chain ledger in accordance with some embodiments; a centralized authority (i.e., intermediary node) may be assigned to establish regulatory-based, policy-based, and/or customer-specified control over assets tracked within the hybrid block-chain ledger; tracked assets in accordance with various embodiments may include units of a virtual currency or a crypto-currency, units of financial instruments held by one or more owners, and physical assets utilized by one or more individuals and/or entities).
Regarding Claim 18, Haldenby teaches a system for transferring data representing one or more transactions between computing nodes of a computer network, the system comprising a non-transitory memory device, wherein modules of instruction code are stored, and a processor associated with the memory device, and configured to execute the modules of instruction code, whereupon execution of said modules of instruction code, the processor is further configured (Paragraphs 0040, 0082, and 0095 teach for example, the system may include one or more servers and tangible, non-transitory memory devices; the server(s) may include one or more computing devices configured to execute software instructions to perform one or more processes in accordance with various embodiments; the system associated with a centralized authority may generate a rules engine that regulates transactions involving the assets tracked by the hybrid block-chain ledger  and a list of triggering events that, upon detection by the system, trigger an initiation of one or more of the distributions, transfers, and/or other actions regulated by the generated rules engine; the system associated with the centralized authority may execute one more stored application programs to cause system to recover, authorize, audit, and/or verify an ownership of at least a portion of the tracked assets and/or transactions involving the tracked assets based on established and maintained rules)
	Regarding Claim 19, Haldenby teaches a non-transitory computer readable storage medium storing a set of instructions for causing a computer to transfer data representing one or more transactions between computing nodes of a computer network, by performing the operations (Paragraphs 0039-0040 teach the system may be a computing system configured to execute software instructions to perform one or more operations in accordance with various embodiments; the system is associated with a business entity (e.g., a financial institution) that provides financial accounts, financial services transactions, and investment services to one or more users; the system includes computing components configured to store, maintain, and generate data and software instructions; for example, the system may include one or more servers and tangible, non-transitory memory devices; the server(s) may include one or more computing devices configured to execute software instructions to perform one or more processes in accordance with various embodiments; the server is a computing device that executes software instructions to perform operations that provide information to at least one other component of computing environment).

Regarding Claim 2, Haldenby teaches all the limitations of claim 1 above; and Haldenby further teaches wherein the transaction request further comprises an ownership code associated with the current owner, and wherein the method further comprises: analyzing the ownership code; and accessing the at least one product chain based on said analysis (Paragraphs 0149-0151 teach the process starts with a product being offered for sale; the first joint owner and the second joint owner initiate a purchase transaction of the product; joint ownership of the product by the first and second joint owner is associated with an ownership identifier (i.e., ownership code); the ownership identifier is associated with all of the entities having a respective registered ownership interest in the product; the ownership ID and other pertinent information about the product normally maintained by a retailer (e.g., product details, purchase details, etc.) are entered into a product ownership database of the retailer; the central authority (e.g., financial institution) captures relevant information from the retailer, and, in various embodiments, from the first and second joint owners, for starting the hybrid-block chain ledger; for example, there may be rules relating to the allocation of ownership interest of the product between the first and second joint owners, disbursement of funds between the first and second joint owners relating to the product, vital and/or marital status of one or both of the first and second joint owners, etc.).

Regarding Claim 3, Haldenby teaches all the limitations of claim 2 above; and Haldenby further teaches calculating the ownership code as a function of a private key of the current owner and an identification of the at least one product chain (Paragraphs 0059 and 0153 teach a data repository may store a copy of a master key, private crypto keys associated with users, and additional private crypto keys associated with other users; for example, the system may be configured to store the private crypto keys in a data structure that includes information that associates the private crypto keys with corresponding users 108, 110, and 112; the data repository may be configured to store the rules engine and/or event triggers list in encrypted form; for example, first joint owner could be a first signatory, and second joint owner could be a second signatory, on a loan for a product (i.e., the joint owners each sign the transaction with their corresponding private keys) and, the loan payment could be sent from a joint owner to the retailer who is financing the loan).

Regarding Claim 4, Haldenby teaches all the limitations of claim 2 above; and Haldenby further teaches wherein analyzing the ownership code comprises extracting the identification of the at least one product chain from an ownership code, and wherein accessing the at least one product chain comprises: authenticating the identity of the current owner based on a public key of the current owner; and accessing the at least one product chain according to the extracted product chain identification (Paragraphs 0150-0152 and 0088-0089 teach the ownership ID and other pertinent information about the product normally maintained by a retailer are entered into a product ownership database of the retailer; the central authority (e.g., financial institution) captures relevant information from the retailer, and, in various embodiments, from the first and second joint owners, for starting the hybrid-block chain ledger; for example, there may be rules relating to the allocation of ownership interest of the product between the first and second joint owners, disbursement of funds between the first and second joint owners relating to the product, vital and/or marital status of one or both of the first and second joint owners, etc.; this information also includes a timestamp of the purchase transaction and/or ownership transfer, an initial product value, and/or an initial ownership allocation; the central authority generates a new genesis block for a hybrid block chain that includes the ownership ID information as well as the rules engine and event trigger list (described above) associated with the ownership ID; the central authority or other node in the network generates a new block-chain associated with the product(s) ownership being tracked, using the genesis block generated to update the central authority's asset database with the information associated with ownership of the product (e.g., ownership ID, rules and trigger events); the client device may also parse data specifying prior transaction and extract encrypted and/or hashed copies of rules engine and trigger event list; the client device may append the encrypted and/or hashed copies of rules engine and trigger event list to the data specifying transaction, and transmit the data specifying transaction to one or more of peer systems for verification, processing (e.g., additional cryptographic hashing) and inclusion into a new block of the hybrid block-chain ledger).

Regarding Claim 5, Haldenby teaches all the limitations of claim 1 above; and Haldenby further teaches resolving the transaction request among the one or more target user entities and the subsequent owner according to the one or more contract data elements (Paragraph 0146 teaches the system assigns ownership to a purchased asset by making a connection to the asset and embedding the asset with an unique ownership identifier, and associated asset purchase information (e.g. timestamp and purchase value); by enabling the use of a hybrid block-chain ledger architecture, if there is split (e.g. partial, joint) ownership of the asset, various embodiments may record the multiple owners as a value pair and register corresponding percentages of ownership).

Regarding Claim 6, Haldenby teaches all the limitations of claim 5 above; and Haldenby further teaches wherein the transaction request further comprises a null price value, and wherein the one or more transactions between the intermediary node and one or more computing nodes comprises notification transactions pertaining to transfer of ownership from the current owner to the subsequent owner (Paragraphs 0080 and 0106 teach one or more computing components of system may perform operations that modify portions of the stored rules and/or list of triggering events, e.g., in response to changes in regulations and/or policies, in response to additional owner input, etc.; in order to access and modify the generated rules engine (and/or the list of triggering events) maintained within the hybrid block-chain ledger, the system may leverage the stored master cryptographic key to access and modify the hashed and encrypted rules engine; the system may encrypt and re-hash the modified rules engine and submit the encrypted and hashed modified rules engine to one or more of peer systems for inclusion in a block of the hybrid block-chain ledger; for example, one or more of peer systems may incorporate the hashed and encrypted modified rules engine and/or list of triggering events into the hybrid block-chain ledger as a special transaction (e.g., a “0” value transaction), such that the hybrid block-chain ledger tracks each change within the modified rules engine and/or list of triggering events).

Regarding Claim 7, Haldenby teaches all the limitations of claim 5 above; and Haldenby further teaches wherein the transaction request further comprises a price of the at least one product, and wherein the method further comprises performing arbitration of the price among one or more target user entities and the subsequent owner according to the one or more contract data elements, and wherein performing one or more transactions comprises performing monetary exchange (ME) transactions among the one or more target user entities and the subsequent owner according to the arbitration (Paragraphs 0151 and 0196 teach there may be rules relating to the allocation of ownership interest of the product between the first and second joint owners, disbursement of funds between the first and second joint owners relating to the product, vital and/or marital status of one or both of the first and second joint owners, etc.; the smart contract may specify scheduled disbursements based on mutually agreed-upon inspections of work; in one instance, the contractor presents an inspection report to a corresponding financial institution to receive a scheduled disbursement; upon receipt of a notification of the disbursement, a user requests that the system recovers the disbursement, and the user has not completed the requisite and triggering inspection, and the system generates non-compliance rules to recover the user funds; a business entity (i.e., financial institution) and the contractor's financial institution may initiate an automated arbitration between user and the contractor against the terms of the smart contract; the arbitration finds in favor of the user, who recovers the funds, and the system records the arbitration decision into corresponding transaction data for submission to peer systems).

Regarding Claim 8, Haldenby teaches all the limitations of claim 7 above; and Haldenby further teaches wherein the one or more ME transactions are performed substantially concurrently (Paragraph 0190 teaches a trusted shipping party may utilize a private key to sign transactions along one or more stages of shipping of the product, and a partial disbursement of funds may occur at these stages to both the trusted shipping party and the manufacturer; as the shipment crosses set target checkpoints (e.g., international borders, customs, provincial/state boundaries, etc.) further partial disbursement is made as the trusted shipping party signs transactions within the hybrid block-chain ledger; when the purchaser signs the receipt of the product into the hybrid block-chain ledger, the system may perform operations to make the final disbursement, thus settling all accounts of the shipment).

Regarding Claim 9, Haldenby teaches all the limitations of claim 1 above; and Haldenby further teaches wherein the one or more target user entities are selected from a list consisting of the current owner, one or more previous non-owner users and one or more previous owners of the at least one product (Paragraphs 0148-0149 teach roles of various nodes and/or participants in the system, including a retailer of the good, a first partial or joint owner entity of the good, a second partial or joint owner entity of the good, the central authority (which may be a financial institution), the ownership identifier, the hybrid block-chain, and peer system; the process starts with a product being offered for sale; then, the first joint owner and the second joint owner initiate a purchase transaction of the product; the joint ownership of the product by the first and second joint owner is associated with an ownership identifier; the ownership identifier is associated with all of the entities having a respective registered ownership interest in the product).

Regarding Claim 10, Haldenby teaches all the limitations of claim 1 above; and Haldenby further teaches wherein the public key of the subsequent owner of the at least one product comprises an identification of a paying instrument associated with the subsequent owner (Paragraphs 0056 and 0059 teach a data repository may store customer data that uniquely identifies customers of a financial institution associated with system; a customer of the financial institution may register for digital banking services and provide data, which may be linked to corresponding ones of users, and stored as customer data within data repository; the stored customer data may also include authentication credentials associated with registered users of the financial institution, e.g., a user name, an alphanumeric identification number (e.g., a PIN number) specified by the users or assigned by financial system; the data repository may also store a copy of a master key and private crypto keys associated with users; the system may be configured to store the private crypto keys in a data structure that includes information that associates the private crypto keys with corresponding users).

Regarding Claim 11, Haldenby teaches all the limitations of claim 1 above; and Haldenby further teaches wherein the at least one product chain is a distributed block chain data element, comprising one or more ownership blocks, wherein each ownership block comprises at least one of: an identification of an owner of the product; a public key associated with the owner; a type of the owner; an identification of a non-owner entity; and a contract element pertaining to transfer of ownership between the owner and at least one other owner in the product chain (Paragraphs 0129 and 0151-0154 teach data specifying the transaction may include a cryptographic hash of a prior transaction, a quantity or number of units of the tracked asset portion that are subject to transfer in the transaction, a public key of the recipient, and a digital signature of the first user; the presence of the first user's public key within transaction data included within the conventional block-chain ledger may enable various devices and systems to verify the first user's digital signature; the central authority (e.g., financial institution) captures relevant information from the retailer, and, in various embodiments, from the first and second joint owners, for starting the hybrid-block chain ledger that includes the ownership ID, and all intended rules associated with the ownership ID; joint owner 1 could be a first signatory, and joint owner 2 could be a second signatory, on a loan for a product that is sent from the joint owner to the retailer who is financing the loan; a new transaction is written into the block-chain to validate that it is a valid transaction according to the originating rules (from the joint owners, retailer, and/or central authority) for the particular ownership of the particular product; the retailer may inform the central authority that it has received a payment from joint owner 1 relating to the particular product; details of this transaction are reported to the central authority to update the asset database and this transaction is processed on the block-chain by the central authority; the central authority validates the transaction against the rules/trigger events associated with the ownership ID for the particular product and confirms that the payment was made within the terms defined by the retailer and/or central authority; the central authority may also automatically increase or re-allocate joint owner 1's registered ownership interest in the particular product in accordance with the rules defined by the joint owners, a governmental agency, retailer, and/or central authority, relating to the allocation of ownership interest of the product between the first and second joint owners; this new transaction (receipt of the payment from joint owner 1) is reflected as a new transaction on the block-chain in accordance with the description of the hybrid block-chain set forth above).

Regarding Claim 13, Haldenby teaches all the limitations of claim 1 above; and Haldenby further teaches wherein the at least one contract data element is selected from a list consisting of a definition of a contract relation, a definition of a trigger condition and a definition of a contract timing condition (Paragraphs 0099-0103 teach the system may establish one or more of the rules and/or triggering events to reflect regulations and/or policies promulgated by governmental entity, a financial regulator, and/or the centralized authority or based on information received from user; for example, the user may specify a particular distribution of tracked assets (e.g., recurring bill payments, etc.) in response to an accident that may occur in the future involving the user and/or user's death (e.g., triggering events); one or more computing components of the system may detect an occurrence of an event involving a portion of the tracked assets, an owner of a portion of the tracked assets, and/or a transaction involving a portion of the detected assets; the system may also be configured to access the stored list of triggering events (e.g., within database), and may determine whether the list of triggering events includes the detected event).

Regarding Claim 14, Haldenby teaches all the limitations of claim 1 above; and Haldenby further teaches wherein performing the one or more transactions is done in response to occurrence of a trigger event that meets at least one of the trigger condition and contract timing condition (Paragraphs 0189-0191 teach the hybrid block-chain ledgers provide a basis for a payment system that tracks the good/product through its shipping route, thus mitigating risks associated with remote purchases, and incentivizing a manufacturer to produce and ship its products on schedule; for example, upon the purchase of a product from a manufacturer, the system may establish a payment and shipment schedule, which may be included within event trigger list and/or rules engine; upon acceptance of the conditions by the manufacturer, the system may disburse an initial amount of funds to the manufacturer and create an appropriate genesis/new block; a trusted shipping party may utilize a private key to sign transactions along one or more stages of shipping of the product, and a partial disbursement of funds may occur at these stages to both the trusted shipping party and the manufacturer; a user may approach business entity and request establishment of a disbursement schedule for the manufacturer based on the exemplary hybrid block-chain ledgers described above; the system may create a transaction in the hybrid block-chain ledger that holds the user's payment (e.g., an escrow account), and the system may establish rules that sequentially disburse the payment when the item ship, when the items clear customs, when they are in the same town as the user, and finally when the user is able to sign for items after inspection).

Regarding Claim 17, Haldenby teaches all the limitations of claim 1 above; and Haldenby further teaches updating an ownership block of the current owner, to comprise one or more data elements pertaining to resolution of a payment, selected from a list consisting of an identity of one or more target user entities and a respective payment amount (Paragraphs 0152 and 0154 teach the central authority or other node in the network generates a new block-chain associated with the product(s) ownership being tracked, using the genesis block generated; this block-chain is used to update the central authority's asset database with the information associated with ownership of the product (e.g., ownership ID, rules and trigger events); information in the product database can be updated from the asset database; each time a payment relating to the product is received (from one of the joint owners), the asset database is updated and optionally the product ownership database is also updated; specifically, a new transaction is written into the block-chain to validate that it is a valid transaction according to the originating rules for the particular ownership of the particular product; the retailer may inform the central authority that it has received a payment from joint owner 1 relating to the particular product; details of this transaction are reported to the central authority to update the asset database and this transaction is processed on the block-chain by the central authority; the central authority validates the transaction against the rules/trigger events associated with the ownership ID for the particular product; for example, the central authority could confirm that the payment was made within the terms defined by the retailer and/or central authority and may also automatically increase or re-allocate joint owner 1's registered ownership interest in the particular product in accordance with the rules defined by the joint owners, a governmental agency, retailer, and/or central authority, relating to the allocation of ownership interest of the product between the first and second joint owners; this new transaction (receipt of the payment from joint owner 1) is reflected as a new transaction on the block-chain in accordance with the description of the hybrid block-chain set forth above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Haldenby (US 20200118094) in view of Lotter (US 20180343307).

Regarding Claim 12, Haldenby teaches all the limitations of claims 1 and 9 above; however, Haldenby does not explicitly teach repeating the steps of receiving, authenticating, accessing, extracting, producing and appending in a plurality of iterations, until a trigger condition is met.
Lotter from same or similar field of endeavor teaches repeating the steps of receiving, authenticating, accessing, extracting, producing and appending in a plurality of iterations, until a trigger condition is met (Paragraphs 0123-0124 teach a monitoring device may determine whether a digital smart contract's triggering event has been met, for example, by a contract scheduler device; the triggering event may correspond to expiration of a time interval or time period that a device is monitored for, and may further include the data service use or other device application usage that triggers an event; if the triggering event is not detected, the flowchart may continue/restart monitoring for the time interval of a repeating contract).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified Haldenby to incorporate the teachings of Lotter to repeat the steps of receiving, authenticating, accessing, extracting, producing and appending in a plurality of iterations, until a trigger condition is met.
There is motivation to combine Lotter into Haldenby because the exemplary triggering process may be used to determine whether a digital smart contract has been completed or if data service uses for the digital contract are violated or restricted. This allows a monitoring device to implement a penalty or reward for the unsuccessful/successful completion of the smart contract in a blockchain ledger or database (Lotter Paragraph 0122).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Haldenby (US 20200118094) in view of Leng (US 20180241546).

Regarding Claim 15, Haldenby teaches all the limitations of claims 1 and 9 above; however, Haldenby does not explicitly teach sending one or more data elements of the transaction request to the computing node of the subsequent owner; receiving a confirmation indication from the computing node of the subsequent owner; analyzing the confirmation indication in view of the transaction request; and appending of the ownership block and the performance of the one or more transactions, based on the analysis of the confirmation indication.
Leng from same or similar field of endeavor teaches sending one or more data elements of the transaction request to the computing node of the subsequent owner (Paragraph 0036 teaches the original promisee and the first child promisee, after agreeing to terms of a supplier digital contract, record a create digital contract transaction with the original promisee as the purchaser and the first child promisee as the supplier; they create a digital contract transaction that contains the terms and the digital contract code implementing transactions that can be performed on the supplier digital contract; the purchaser may then submit a link transaction to the digital contract code of the supplier digital contract to link the first child digital promise to the supplier digital contract; when the supplier fulfills the terms of the supplier digital contract, the supplier submits to the digital contract code for the supplier digital contract a fulfilled transaction to indicate that terms of the supplier digital contract have been satisfied); receiving a confirmation indication from the computing node of the subsequent owner (Paragraph 0036 teaches after obtaining the signatures of the purchaser and the supplier on the fulfilled transaction, the digital contract code records the signed fulfilled transaction to indicate that the terms of the digital contract have been fulfilled and that the condition of the first child digital promise is satisfied; when the condition of the original digital promise is also satisfied, the first child promisee can submit a payment request on the first child digital promise to the original promisor; the SSDP system may invoke the digital promise code of the original digital promise and the first child digital promise to ensure that all the conditions have been satisfied and then direct that payment can be made to the first child promise); analyzing the confirmation indication in view of the transaction request (Paragraph 0045 teaches transactions 310 relate to fulfilled transactions for the digital contracts; the digital contract code for DC-BD may support delivery transactions, for example, to record each partial delivery of products for DC-BD. When an authorized party (e.g., B) requests to record a delivery transaction for DC-BD, the SSDP system invokes delivery transaction code of the digital contract code for DC-BD; the delivery transaction code records a delivery transaction for DC-BD; when the terms of DC-BD, DC-AB, DC-AC, or DC-LA are fulfilled, an authorized party requests to record a fulfilled transaction for the digital contract; when requested, the SSDP system invokes fulfilled transaction code for the digital contract; the fulfilled transaction code for each digital contract ensures that the conditions for the fulfilled transaction are satisfied and records 312-315 the fulfilled transactions); and appending of the ownership block and the performance of the one or more transactions, based on the analysis of the confirmation indication (Paragraph 0046 teaches transactions 320 relate to tendered transactions for the digital promises; when a promisee of a digital promise requests a tendered transaction for payment, the SSDP system invokes tendered transaction code for the corresponding digital promise; the tendered transaction code ensures that conditions of the linked digital promise are satisfied and may notify the lender for the digital promise requesting evidence of payment, such as a recorded transfer transaction in which a third party attests that payment on the digital promise has been transferred from the lender to the promisee; the digital promise code may also have code for the transfer transaction; when the evidence is provided, the tendered transaction code may record a tendered transaction on the digital promise indicating that the payment has been tendered and paid).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified Haldenby to incorporate the teachings of Leng to send one or more data elements of the transaction request to the computing node of the subsequent owner; receive a confirmation indication from the computing node of the subsequent owner; analyze the confirmation indication in view of the transaction request; and append of the ownership block and the performance of the one or more transactions, based on the analysis of the confirmation indication.
There is motivation to combine McCarley into Haldenby because a secure split digital promise (SSDP) system provides a technological solution to help reduce the risk of loss by a purchaser when a supplier fails to fulfill the terms of a contract. The SSDP system maintains a distributed ledger that is implemented using blockchain technology on which parties to contracts, and in particular contracts relating to a supply chain, can record digital promises and digital contracts and transactions relating to the digital promises and digital contracts (McCarley Paragraph 0029).

Regarding Claim 16, Haldenby teaches all the limitations of claim 1 above; however, Haldenby does not explicitly teach wherein the at least one transaction request pertains to a plurality of products and comprises: an identification of a plurality of product chains associated with the respective plurality of products; and a plurality of prices associated with the respective plurality of products.
Leng from same or similar field of endeavor teaches wherein the at least one transaction request pertains to a plurality of products and comprises: an identification of a plurality of product chains associated with the respective plurality of products (Paragraphs 0037-0040 teach L (e.g., a lender such as a bank) and A (e.g., a manufacturer) may initially agree to and record a digital contract, referred to as DC-LA; L may also record a digital promise to pay A, referred to as DP-LA. In DP-LA, L promises to pay A an asset (e.g., a sum of money) when DC-LA is fulfilled; A and B (e.g., a supplier) may agree to and record a digital contract, referred to as DC-AB; A may also submit a split transaction to the digital promise code of DP-LA; in response, the digital promise code splits DP-LA into a digital promise, referred to as DP-LB, to pay a portion of the asset of DP-LA to B and into a digital promise, referred to as DP-LA.1, to pay the remainder of the asset to A; A and C (e.g., another supplier) may agree to and record a digital contract, referred to as DC-AC; A may also submit a split transaction to the digital promise code of DP-LA.1; in response, the digital promise code splits DP-LA.1 into a digital promise, referred to as DP-LC, to pay a portion of the asset of DP-LA.1 to C and into a digital promise, referred to as DP-LA.2, to pay the remainder of the asset of DP-LA.1 to A; B may also submit a split transaction to the digital promise code of DP-LB; in response, the digital promise code splits DP-LB into a digital promise, referred to as DP-LD, to pay a portion of the asset of DP-LB to D and into a digital promise, referred to as DP-LB.1, to pay the remainder of the asset of DP-LB to B; assuming that all the contracts have been recorded as fulfilled, A can tender DP-LA.2 to L for payment, B can tender DP-LB.1 to L for payment, C can tender DP-LCL for payment, and D can tender DP-LD to L for payment, and L is obligated on all the digital promises according to the terms of DP-LA; L is obligated pay on a digital promise when its condition is satisfied and when the condition of every upstream digital promise is also satisfied); and a plurality of prices associated with the respective plurality of products (Paragraphs 0030-0032 teach an automobile manufacturer may employ the SSDP system to track digital promises and digital contracts of its supply chain; to manufacture a certain quantity of automobiles, the automobile manufacturer may obtain an automobile manufacturer digital promise from a bank for a certain amount of money, for example, $10M; the SSDP system records both the automobile manufacturer digital promise and the automobile manufacturer digital contract along with a link transaction linking the automobile manufacturer digital promise to the automobile manufacturer digital contract in the distributed ledger provided by the SSDP system; to purchase tires from a tire supplier, the automobile manufacturer may rely on the automobile manufacturer digital promise in paying the tire supplier; the automobile manufacturer may request the SSDP system to record a split transaction to split the automobile manufacturer digital promise into a tire supplier digital promise, in which the bank will pay the tire supplier a certain portion of the $10M such as $100K, and a retained automobile manufacturer digital promise of $9.9M; the automobile manufacturer and the tire supplier use the SSDP system to record their tire supplier digital contract in the distributed ledger; the splitting of the automobile manufacturer digital promise and the linking of a tire supplier digital promise to the tire supplier digital contract and the linking of the retained automobile manufacturer digital promise to the automobile manufacturer digital contract means that the bank promises to pay $100K to the tire supplier and $9.9M to the automobile manufacturer when the conditions of the digital promises are satisfied; when the automobile manufacturer digital contract is fulfilled, then the condition of the retained automobile manufacturer digital promise is fulfilled and the bank is obligated to pay $9.9M to the automobile manufacturer when the retained automobile manufacturer digital promise is fulfilled; when both the automobile manufacturer digital contract and the tire supplier digital contract are fulfilled, then the condition of the tire supplier digital promise is fulfilled and the bank is obligated to pay $100K to the tire supplier).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified Haldenby to incorporate the teachings of Leng for the at least one transaction request to pertain to a plurality of products and to comprise: an identification of a plurality of product chains associated with the respective plurality of products; and for a plurality of prices to be associated with the respective plurality of products.
There is motivation to combine Leng into Haldenby because digital promises, digital contracts, split transactions, and link transactions are recorded in the distributed ledger, the distributed ledger contains an irrefutable proof of the current state of the contracts of the supply chain. For example, by reviewing the distributed ledger, the tire supplier can be assured that the $100K has not been and cannot be promised to another party and that the bank is standing behind the tire supplier digital promise. Also, by reviewing the distributed ledger, the bank can be assured that the conditions of the digital promises are satisfied before paying on the digital promises (Leng Paragraph 0032).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schmeling et al. (US 20190180291) teaches a distributed manufacturing platform and related techniques connect designers, manufacturers (e.g., 3D printer owners and other traditional manufacturers), shippers, and other entities and simplifies the process of manufacturing and supplying new and existing products. A distributed ledger or blockchain may be used to record transactions, execute smart contracts, and perform other operations to increase transparency and integrity of supply chain. Blockchain enabled packaging can be used to track movement and conditions of packages from manufacture, through transit, to delivery.
Johnstone et al. (US 11074558 B1) teaches a computer-implemented method performed by an access economy payment system includes receiving a request from a consumer to commission an access economy service. The method also includes generating a smart contract based on the requested access economy service and generating a consumer sub-account associated with a consumer financial account and a supplier sub-account associated with a supplier financial account. The method further includes allocating funds to the supplier sub-account and placing a financial hold on the funds allocated to the supplier sub account. The method also includes detecting the initiation of performance of the requested access economy service, monitoring the performance of the initiated access economy service, increasing a financial hold on the funds allocated to the consumer sub-account, and decreasing the financial hold on the funds allocated to the supplier sub-account in real-time based on each of the monitored performance and the terms of the smart contract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:30 pm CST (M-Th).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COURTNEY P JONES/Examiner, Art Unit 3685